                     THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF OHIO



     IN RE:                                             )   CHAPTER 13
                                                        )
     BARBARA JEAN BRYANT                                )   CASE NO: 19-51240
                                                        )
                                                        )
                                                        )   BANKRUPTCY JUDGE
                                                        )
                                                        )   MOTION TO WITHDRAW AS
                                                        )   ATTORNEY OF RECORD
                                                        )

          Now comes Steven J. Heimberger, attorney for the above captioned Debtor, and

   respectfully requests that he be allowed to withdraw as attorney of record.

          For cause, counsel states that the Debtor has orally informed him that she wishes

   to proceed pro se, and has requested that counsel withdraw as attorney of record in the

   matter. Though counsel has requested that debtor provide written confirmation of the

   same, Debtor has not provided the requested confirmation.

          WHEREFORE, Steven J. Heimberger, attorney for the Debtor, prays that this

   court grant the relief requested herein



   Respectfully submitted,

   /s/ Steven J. Heimberger
   STEVEN J. HEIMBERGER
   Ohio Reg. No. 0084618
   50 S. Main Street, 10th Floor
   Akron, OH 44308
   Phone: 330-434-3000
   Fax: 330-434-9220
   sheimberger@rlblp.com
   Attorney for Barbara Jean Bryant



19-51240-amk      Doc 74     FILED 07/22/20      ENTERED 07/22/20 16:30:57          Page 1 of 2
                                 CERTIFICATE OF SERVICE


           I, Steven J. Heimberger, Attorney for Debtor Barbara Jean Bryant, do hereby

   certify that on July 22, 2020, a true and correct copy of the Motion to Withdraw as

   Attorney of Record was served:


   Via the court’s Electronic Case Filing System on these entities and individuals who are
   listed on the court’s Electronic Mail Notice List:

          Kathryn A. Belfance Trustee kb@rlbllp.com, oh01@ecfcbis.com
          Richard Kalal rkalal@kalallaw.com
          Keith Rucinski efilings@ch13akron.com
          United States Trustee (Registered address)@usdoj.gov
          Tiiara N. A. Patton ust401 tiiara.patton@usdoj.gov


   And by regular U.S. mail, postage prepaid, on:

   Barbara Jean Bryant
   3952 Timberview Street NW, Apt. 8
   North Canton, OH 44720


                                                    /s/ Steven J. Heimberger
                                                    STEVEN J. HEIMBERGER (0084618)
                                                    Attorney for Barbara Jean Bryant




19-51240-amk      Doc 74      FILED 07/22/20        ENTERED 07/22/20 16:30:57    Page 2 of 2
